DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on October 28, 2020
Claims 1-20 are pending

Drawings
Acknowledgment is made of applicant’s drawings submitted on 10/28/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 10/28/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 10/28/2020.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, 9, 11, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190139576, Delaney in view of US 20210158074, Wray
 	In regards to claim 1, Delaney teaches a method, comprising: receiving a data stream at a node of a data confidence fabric that comprises a plurality of nodes(see US 20190139576, Delaney, fig. 3, a plurality of nodes) that are each operable to assign trust metadata to data of the data stream(see US 20190139576, Delaney, fig. 6, steps 600, 604 and 608, where confidence scores are assigned to the streaming data); inspecting the data stream to determine a data type of data in the data stream(see US 20190139576, Delaney, para. 0064 and 0065, where ontology based notification algorithms are used to analyze data streams in order to determine closest meaning of an input, wherein each node represented in an ontology hierarchical tree structure has defined attributes that indicate data type);  	Delaney does not teach accessing a configuration file that applies to the plurality of nodes of the data confidence fabric, and obtaining an equation from the configuration file; mapping the equation to the data; performing a trust insertion process on the data, as specified in the equation; and generating trust metadata that is associated with the data and based on the trust insertion process 	However, Wray teaches accessing a configuration file that applies to the plurality of nodes of the data confidence fabric, and obtaining an equation from the configuration file(see US 20210158074, Wray, para. 0285, where formulas[i.e. equations] stored in configuration information[i.e. configuration files] may be used to determine results based on confidence scores[i.e. data confidence fabric]); mapping the equation to the data(see US 20210158074, Wray, para. 0031, where a matching model maps data information to a schema[e.g. equation]); performing a trust insertion process on the data, as specified in the equation(see US 20210158074, Wray, para. 0031, where the matching model may encapsulate raw data assets to map to a schema, wherein the model may provide confidence scores[i.e. trust insertion]); and generating trust metadata that is associated with the data and based on the trust insertion process(see US 20210158074, Wray, para. 0153, where metadata may be implicitly generated to include confidence score associated with raw data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 2, the combination of Delaney and Wray teach the method as recited in claim 1, wherein the trust metadata comprises a data confidence score(see US 20210158074, Wray, para. 0153, where metadata may be implicitly generated to include confidence score associated with raw data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 4, the combination of Delaney and Wray teach the method as recited in claim 1, wherein the configuration file comprises a different respective equation for each type of data generator in the data confidence fabric(see US 20210158074, Wray, para. 0285, where configuration information[i.e. configuration file] may store formulas[i.e. equations] applicable to a data ingestion platform). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 9, the combination of Delaney and Wray teach the method as recited in claim 1, wherein the equation specifies another trust insertion process, and the method further comprises performing the another trust insertion process on the data(see US 20210158074, Wray, para. 0031, where the matching model may encapsulate raw data assets to map to a schema, wherein the model may provide confidence scores[i.e. trust insertion]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 11, Delaney teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: receiving a data stream at a node of a data confidence fabric that comprises a plurality of nodes(see US 20190139576, Delaney, fig. 3, a plurality of nodes) that are each operable to assign trust metadata to data of the data stream(see US 20190139576, Delaney, fig. 6, steps 600, 604 and 608, where confidence scores are assigned to the streaming data); inspecting the data stream to determine a data type of data in the data stream(see US 20190139576, Delaney, para. 0064 and 0065, where ontology based notification algorithms are used to analyze data streams in order to determine closest meaning of an input, wherein each node represented in an ontology hierarchical tree structure has defined attributes that indicate data type);  	Delaney does not teach accessing a configuration file that applies to the plurality of nodes of the data confidence fabric, and obtaining an equation from the configuration file; mapping the equation to the data; performing a trust insertion process on the data, as specified in the equation; and generating trust metadata that is associated with the data and based on the trust insertion process 	However, Wray teaches accessing a configuration file that applies to the plurality of nodes of the data confidence fabric, and obtaining an equation from the configuration file(see US 20210158074, Wray, para. 0285, where formulas[i.e. equations] stored in configuration information[i.e. configuration files] may be used to determine results based on confidence scores[i.e. data confidence fabric]); mapping the equation to the data(see US 20210158074, Wray, para. 0031, where a matching model maps data information to a schema[e.g. equation]); performing a trust insertion process on the data, as specified in the equation(see US 20210158074, Wray, para. 0031, where the matching model may encapsulate raw data assets to map to a schema, wherein the model may provide confidence scores[i.e. trust insertion]); and generating trust metadata that is associated with the data and based on the trust insertion process(see US 20210158074, Wray, para. 0153, where metadata may be implicitly generated to include confidence score associated with raw data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 12, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11, wherein the trust metadata comprises a data confidence score(see US 20210158074, Wray, para. 0153, where metadata may be implicitly generated to include confidence score associated with raw data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 14, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11, wherein the configuration file comprises a different respective equation for each type of data generator in the data confidence fabric(see US 20210158074, Wray, para. 0285, where configuration information[i.e. configuration file] may store formulas[i.e. equations] applicable to a data ingestion platform). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

 	In regards to claim 19, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11, wherein the equation specifies another trust insertion process, and the operations further comprise performing the another trust insertion process on the data(see US 20210158074, Wray, para. 0031, where the matching model may encapsulate raw data assets to map to a schema, wherein the model may provide confidence scores[i.e. trust insertion]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Delaney with the teaching of Wray because a user would have been motivated to use the characterization models, taught by Wray, to characterize the data stream information, taught by Delaney, in order to identify facts about the data stream and to quantify the quality of the characterization(see Wray, para. 0030)

2.) Claims 3, 6, 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190139576, Delaney in view of US 20210158074, Wray and further in view of US 20190287680, O’Connor
 	In regards to claim 3, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach wherein each node in the plurality of different nodes comprises a different respective type of data generator 	However, O’Connor teaches wherein each node in the plurality of different nodes comprises a different respective type of data generator(see US 20190287680, O’Connor, para. 0028, where a plurality of nodes may have types of data, wherein a data-reliability metrics are generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

 	In regards to claim 6, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach wherein the trust insertion process is performed locally at the node that received the data stream 	However, O’Connor teaches wherein the trust insertion process is performed locally at the node that received the data stream (see US 20190287680, O’Connor, para. 0028, where each node evaluates type of data that includes data reliability information[i.e. trust]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

 	In regards to claim 7, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach wherein the trust insertion process is performed at a node remote from the node that received the data stream, and the node at which the trust insertion process is performed is identified by a query performed by the node that received the data stream 	However, O’Connor teaches wherein the trust insertion process is performed at a node remote from the node that received the data stream(see US 20190287680, O’Connor, para. 0028, where each node evaluates type of data that includes data reliability information[i.e. trust]), and the node at which the trust insertion process is performed is identified by a query performed by the node that received the data stream(see US 20190287680, O’Connor, para. 0052, where the node system may perform a query to determine if a graph model includes a node having a detected constraint). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

 	In regards to claim 13, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein each node in the plurality of different nodes comprises a different respective type of data generator 	However, O’Connor teaches wherein each node in the plurality of different nodes comprises a different respective type of data generator (see US 20190287680, O’Connor, para. 0028, where a plurality of nodes may have types of data, wherein a data-reliability metrics are generated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

 	In regards to claim 16, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein the trust insertion process is performed locally at the node that received the data stream 	However, O’Connor teaches wherein the trust insertion process is performed locally at the node that received the data stream (see US 20190287680, O’Connor, para. 0028, where each node evaluates type of data that includes data reliability information[i.e. trust]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

 	In regards to claim 17, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein the trust insertion process is performed at a node remote from the node that received the data stream, and the node at which the trust insertion process is performed is identified by a query performed by the node that received the data stream 	However, O’Connor teaches wherein the trust insertion process is performed at a node remote from the node that received the data stream(see US 20190287680, O’Connor, para. 0028, where each node evaluates type of data that includes data reliability information[i.e. trust]), and the node at which the trust insertion process is performed is identified by a query performed by the node that received the data stream(see US 20190287680, O’Connor, para. 0052, where the node system may perform a query to determine if a graph model includes a node having a detected constraint). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of O’Connor because a user would have been motivated to utilize the mapping methods, taught by O’Connor, to organize the information collected from the data stream, taught by the combination of Delaney and Wray, in order to more efficiently characterize the collected information(see O’Connor, para. 0003)

3.) Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190139576, Delaney in view of US 20210158074, Wray and further in view of US 20060294151, Wong
 	In regards to claim 5, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach wherein the equation is a child equation that corresponds to a sub-type of a data generator that generated the data stream 	However, Wong teaches wherein the equation is a child equation that corresponds to a sub-type of a data generator that generated the data stream(see US 20060294151, Wong, para. 0013, where a formula is associated with a data type that may be updated[i.e. generated] by a master reference manager). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Wong because a user would have been motivated to utilize the data integration methods, taught by Wong, in order to more efficiently analyze the data received from the disparate data sources, taught by the combination of Delaney and Wray, in order to more efficiently utilize and evaluate received information(see Wong, para. 0004)

 	In regards to claim 15, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein the equation is a child equation that corresponds to a sub-type of a data generator that generated the data stream 	However, Wong teaches wherein the equation is a child equation that corresponds to a sub-type of a data generator that generated the data stream (see US 20060294151, Wong, para. 0013, where a formula is associated with a data type that may be updated[i.e. generated] by a master reference manager). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Wong because a user would have been motivated to utilize the data integration methods, taught by Wong, in order to more efficiently analyze the data received from the disparate data sources, taught by the combination of Delaney and Wray, in order to more efficiently utilize and evaluate received information(see Wong, para. 0004)
4.) Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190139576, Delaney in view of US 20210158074, Wray and further in view of US 20020087744, Kitchin

 	In regards to claim 8, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach further comprising parsing the equation to identify trust insertion processes specified by the equation, and building a data confidence fabric execution stack based on the results of the parsing 	However, Kitchin teaches teach further comprising parsing the equation to identify trust insertion processes specified by the equation, and building a data confidence fabric execution stack based on the results of the parsing (see US 20020087744, Kitchin, para. 0127, where an equation may be parsed to build a stack that may be used for performing an execution). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Kitchin because a user would have been motivated to utilize the application integration method, taught by Kitchin, in order to optimize the various software components used by the combination of Delaney and Wray in order to produce configurable software with minimal effort for applications of different complexities(see Kitchin, para. 0004)

 	In regards to claim 18, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein the operations further comprise parsing the equations to identify trust insertion processes specified by the equation, and building a data confidence fabric execution stack based on results of the parsing 	However, Kitchin teaches wherein the operations further comprise parsing the equations to identify trust insertion processes specified by the equation, and building a data confidence fabric execution stack based on results of the parsing (see US 20020087744, Kitchin, para. 0127, where an equation may be parsed to build a stack that may be used for performing an execution). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Kitchin because a user would have been motivated to utilize the application integration method, taught by Kitchin, in order to optimize the various software components used by the combination of Delaney and Wray in order to produce configurable software with minimal effort for applications of different complexities(see Kitchin, para. 0004)

5.) Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190139576, Delaney in view of US 20210158074, Wray and further in view of US 20210133349, Jensen

 	In regards to claim 10, the combination of Delaney and Wray teach the method as recited in claim 1. The combination of Delaney and Wray do not teach further comprising appending the trust metadata to the data 	However, Jensen teaches further comprising appending the trust metadata to the data(see US 20210133349, Jensen, para. 0073, where metadata is appended to a data element). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Kitchin because a user would have been motivated to use the data management methods, taught by Jensen, to safeguard the data collected by the combination of Delaney and Wray in order to generate reliable data while maintaining privacy enforcement(see Jensen, para. 0002)

 	In regards to claim 20, the combination of Delaney and Wray teach the non-transitory storage medium as recited in claim 11. The combination of Delaney and Wray do not teach wherein the operations further comprise appending the trust metadata to the data 	However, Jensen teaches wherein the operations further comprise appending the trust metadata to the data(see US 20210133349, Jensen, para. 0073, where metadata is appended to a data element). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Delaney and Wray with the teaching of Kitchin because a user would have been motivated to use the data management methods, taught by Jensen, to safeguard the data collected by the combination of Delaney and Wray in order to generate reliable data while maintaining privacy enforcement(see Jensen, para. 0002)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        



/David J Pearson/Primary Examiner, Art Unit 2438